Title: From Charles Francis Adams to John Quincy Adams, 8 May 1814
From: Adams, Charles Francis
To: Adams, John Quincy



Dear Papa
St. Petersburg May 8 1814

I went to School on Monday as usual in a Boat because the bridge is not yet put up. When I arrived at Mr: Fishwick’s the Boys told me that Tuesday was John Dahler’s Birth-day; he gave us some nice Cake.
Thursday a new Boy came whose name is Duncan. Once Priestly looked into his Drawers and saw that there were some playthings and a flute which he had brought with him.
Pray do not forget to Send me your little French Knife and Fork: and let me have the Billiard Balls out of your Desk to play with. Mama will not let me have them because she is affraid I shall lose them.
I wait with impatience for your return and am Dear Papa your dutiful and affectionate Son
Charles Francis Adams